                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                            BRUNSWICK DIVISION


 UNITED STATES OF AMERICA                     CR 217-49


             V.



 DAVID JOSEPH MUYRES


                                     ORDER


      Based upon the application of the Government, and for good cause shown

therein, it is hereby ORDERED:

      That the Government's Motion for Reduction of Sentence be sealed until
further Order of this Court, excepting only such disclosures as the government

deems necessary to comply with its obligations under Bradv v. Marvland. 373 U.S.

83(1963).

      So ORDERED this                 idy^De^ er 2019.


                                         .ISA GODBEY WOOD
                                      fOE, UNITED STATES DISTRICT COURT
                                    )UTHERN DISTRICT OF GEORGIA
